Exhibit 10.3(f)

PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT
PURSUANT TO THE
MASONITE INTERNATIONAL CORPORATION 2012 EQUITY INCENTIVE PLAN
UNITED STATES


* * * * *


Participant:            {NAME}            


Grant Date:        February 24, 2014
Number of Performance Restricted Stock Units Granted:     {# of SHARES)        


* * * * *


THIS PERFORMANCE ESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated
as of the Grant Date specified above, is entered into by and between Masonite
International Corporation, a British Columbia corporation (the “Company”), and
the Participant specified above, pursuant to the Masonite International
Corporation 2012 Equity Incentive Plan (the “Plan”), which is administered by
the Committee; and


WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant Performance Restricted Stock Units (“PRSUs”)
provided herein to the Participant.


NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
1.Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the grant of the
PRSUs hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
The Participant hereby acknowledges receipt of a true copy of the Plan and that
the Participant has read the Plan carefully and fully understands its content.
In the event of any conflict between the terms of this Agreement and the terms
of the Plan, the terms of the Plan shall control.
2.    Grant of Restricted Stock Unit Award. The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of PRSUs specified
above. Except as otherwise provided by the Plan, the Participant agrees and
understands that nothing contained in this Agreement provides, or is intended to
provide, the Participant with any protection against potential future dilution
of the Participant’s interest in the Company for any reason. The Participant
shall not have the rights of a stockholder in respect of the shares of Common
Stock underlying this Award until such shares are delivered to the Participant
in accordance with Section 4.

 
 
 




--------------------------------------------------------------------------------



3.    Vesting.
(a)    General.
(i)Performance-Based Vesting. All of the PRSUs are nonvested and forfeitable as
of the Grant Date. Subject to the satisfaction of the time-based vesting
conditions under Section 3(a)(ii) hereof, and except as set forth in Sections
3(b) and 3(c) hereof, the PRSUs shall conditionally vest as follows:
(A)The PRSUs granted hereunder shall conditionally vest based on the Company’s
achievement of the two performance metrics set forth on Exhibit “A” hereto with
respect to the Company’s 2016 fiscal year (the “2016 Metrics”), each of which
shall be weighted at 50%. Exhibit “A” is attached hereto, incorporated in, and
made a part of this Agreement.
(B)For purposes of determining the number of PRSUs that vest in accordance with
the foregoing provisions, the number of PRSUs that vest shall be determined
based on the Company’s actual performance in the Company’s 2016 fiscal year as
compared to the 2016 Metrics. A number of PRSUs equal to 100% of the PSRUs
granted hereunder shall vest based on the achievement of Target level
performance with respect to each of the two 2016 Metrics set forth on Exhibit
“A”, a number of PSRUs equal to 50% of the PRSUs granted hereunder shall vest
based on the achievement of the Threshold level of performance with respect to
each of the two 2016 Metrics set forth on Exhibit “A”, and a number of PRSUs
equal to 200% of the PSRUs granted hereunder shall vest based on the achievement
of the Maximum level of performance with respect to each of the two 2016 Metrics
shown on Exhibit “A” hereto. The determination of the actual performance against
the 2016 Metrics shall be calculated separately for each of the 2016 Metrics.
The number of PSRUs that vest for actual performance between Threshold and
Target and/or Target and Maximum shall be calculated for each of the two 2016
Metrics shown on Exhibit “A” hereto using a straight line interpolation between
(i) the Threshold and the Target, or (ii) the Target and the Maximum. The actual
level of performance against the 2016 Metrics shall be calculated after the end
of the Company’s 2016 fiscal year based on the Company’s performance. If the
Company’s actual 2016 performance is below the Threshold level of performance
with respect to both of the 2016 Metrics set forth on Exhibit “A”, no PRSUs will
conditionally vest. PRSUs that do not become conditionally vested based on the
foregoing criteria shall be immediately forfeited, effective as of December 31,
2016, without any further action of the Company whatsoever and without any
consideration being paid therefor, and shall cease to be eligible to become
fully vested in accordance with Sections 3(a)(ii), 3(b) and 3(c) hereof.
(ii)Time-Based Vesting. Subject to the satisfaction of the performance-based
vesting conditions under Section 3(a)(i) hereof, and except as set forth in
Sections 3(b) and (c) hereof, the aggregate number of PRSUs that conditionally
vest pursuant to Section 3(a)(i)(A), shall vest in full on February 24, 2017,
subject to the Participant’s continued employment with the Company or its
Subsidiaries through such date.
There shall be no proportionate or partial vesting in the periods prior to the
vesting date and all vesting shall occur only on the appropriate vesting date,
subject to the Participant’s continued employment with the Company or its
Subsidiaries on the vesting date. Subject to the provisions

 
2
 




--------------------------------------------------------------------------------



of Sections 3(b) and 3(c) hereof, PRSUs shall only become fully vested and
payable hereunder to the extent that the vesting conditions contained in both of
Section 3(a)(i) and Section 3(a)(ii) are satisfied.
(b)    Certain Terminations. All unvested PRSUs shall immediately become vested
upon a Termination due to (i) the Participant’s death, or (ii) the Participant’s
Disability; provided further that if either event occurs: (i) before the end of
the Company’s 2016 fiscal year, the number of unvested PRSUs that vest shall be
100% of the PSRUs granted hereunder, and (ii) after the end of the Company’s
2016 fiscal year, the number of unvested RSUs that vest shall be calculated
based on the Company’s actual performance against the 2016 Metrics.
(c)     Change in Control. Notwithstanding anything to the contrary set forth in
Section  3(a) hereof, if, within thirty (30) days prior or twenty four (24)
months following the completion of a Change in Control or at any time prior to a
Change in Control at the request of a prospective purchaser whose proposed
purchase would constitute a Change in Control upon its completion, the Company,
or any of its Subsidiaries, terminates the Participant’s employment without
Cause or the Participant terminates employment for Good Reason, all unvested
PRSUs shall immediately become vested; provided further that if the Change of
Control occurs: (i) before the end of the Company’s 2016 fiscal year, the number
of unvested PRSUs that vest shall be 100% of the PSRUs granted hereunder, and
(ii) after the end of the Company’s 2016 fiscal year, the number of unvested
RSUs that vest shall be calculated based on the Company’s actual performance
against the 2016 Metrics.
(d)    Forfeiture. Subject to Section 3(b) and 3(c), all unvested PRSUs shall be
immediately forfeited upon the Participant’s Termination for any reason.
(e)     Committee Discretion to Accelerate Vesting. Notwithstanding the
foregoing, the Committee may, in its sole discretion, provide for accelerated
vesting of the PRSUs at any time and for any reason.


4.    Delivery of Shares of Common Stock.
(a)    General. Subject to Section 4(b) hereof and Section 14.16 of the Plan,
the Company shall deliver to the Participant the aggregate shares of Common
Stock underlying the outstanding PRSUs within thirty (30) days of the vesting
date. In connection with the delivery of the shares of Common Stock pursuant to
this Agreement, the Participant agrees to execute any documents reasonably
requested by the Company. In no event shall a Participant be entitled to receive
any shares of Common Stock with respect to any unvested or forfeited portion of
the PRSUs.  
(b)    Blackout Periods. If the Participant is subject to any Company “blackout”
policy or other trading restriction imposed by the Company on the date such
distribution would otherwise be made pursuant to Section 4(a), the Company may
elect to delay such distribution until the date the Participant is not subject
to any such policy or restriction or such earlier or later date as required by
applicable law.
(c)    Deferrals. If permitted by the Company, the Participant may elect,
subject to the terms and conditions of the Plan and any other applicable written
plan or procedure adopted by the

 
3
 




--------------------------------------------------------------------------------



Company from time to time for purposes of such election, to defer the
distribution of all or any portion of the shares of Common Stock that would
otherwise be distributed to the Participant hereunder (the “Deferred Shares”),
consistent with the requirements of Section 409A of the Code. Upon the vesting
of PRSUs that have been so deferred, the applicable number of Deferred Shares
shall be credited to a bookkeeping account established on the Participant’s
behalf (the “Account”). Subject to Section 6 below, the number of shares of
Common Stock equal to the number of Deferred Shares credited to the
Participant’s Account shall be distributed to the Participant in accordance with
the terms and conditions of the Plan and the other applicable written plans or
procedures of the Company, consistent with the requirements of Section 409A of
the Code.
5.    Dividends and Other Distributions. The Participant shall be entitled to
receive all dividends and other distributions paid with respect to the shares of
Common Stock underlying the PRSUs, provided that any such dividends or other
distributions will be subject to the same vesting requirements as the underlying
PRSUs and shall be paid at the time the shares of Common Stock are delivered
pursuant to Section 4. If any dividends or distributions are paid in shares of
Common Stock with respect to unvested shares, the shares of Common Stock shall
be deposited with the Company and shall be subject to the same restrictions on
transferability and forfeiture as the PRSUs with respect to which they were
paid.
6.    Forfeiture and Clawback. In the event the Company determines that the
Participant has materially violated any of the provisions set forth in Section 7
hereof and has failed to cure such violation within fifteen (15) days of written
notice that is given within thirty (30) days of the Company becoming aware of
such violation, unless otherwise determined by the Company, the following shall
result:
(a)    any outstanding PRSUs, whether vested or unvested, shall immediately be
terminated and forfeited for no consideration,
(b)    if the shares of Common Stock subject to this PRSU Agreement have been
distributed to the Participant and the Participant no longer holds some or all
of such shares, the Participant shall repay to the Company, in cash, within five
(5) business days after demand is made therefore by the Company (which must be
made within thirty (30) days of such failure to cure), an amount equal to the
sum of (I) the total amount of any cash previously paid to the Participant
hereunder; and (II) the total amount of any value received by the Participant
upon any disposition of any shares of Common Stock paid to the Participant
hereunder; and
(c)    if the shares of Common Stock subject to this PRSU Agreement have been
distributed to the Participant and the Participant (or any transferee permitted
pursuant to Section 8(b) hereof) continues to hold some or all of such shares of
Common Stock, the Participant or such transferee shall forfeit and transfer to
the Company for no consideration such shares. If the Participant or such
transferee fails to deliver all or any of the shares of Common Stock upon the
Company’s demand, then the Secretary of the Company shall be authorized to
effect the Company’s repurchase of such shares of Common Stock on the Company’s
books and records, without further notice with zero value being paid to the
Participant.

 
4
 




--------------------------------------------------------------------------------



7.    Restrictive Covenants. As a condition to the receipt of the PRSUs and/or
the delivery of shares of Common Stock hereunder, the Participant agrees as
follows:
(a)    Confidentiality, Non-Disclosure and Non-Competition Agreement. The
Company and the Participant acknowledge and agree that during the Participant's
employment with the Company, the Participant will have access to and may assist
in developing Confidential Information and will occupy a position of trust and
confidence with respect to the affairs and business of the Company and its
Affiliates. The Participant agrees that the obligations set forth in this
Section 7 are necessary to preserve the confidential and proprietary nature of
Confidential Information and to protect the Company and its Affiliates against
harmful solicitation of employees and customers, harmful competition and other
actions by the Participant that would result in serious adverse consequences for
the Company and its Affiliates.
(b)    Non-Disclosure. During and after the Participant's employment with the
Company, the Participant will not use, disclose, copy or transfer any
Confidential Information other than as authorized in writing by the Company or
within the scope of the Participant's duties with the Company as determined
reasonably and in good faith by the Participant. Anything herein to the contrary
notwithstanding, the provisions of this Section 7(b) shall not apply (i) when
disclosure is required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with actual
or apparent jurisdiction to order the Participant to disclose or make accessible
any information; provided that prior to any such disclosure the Participant
shall provide the Company with reasonable notice of the requirements to disclose
and an opportunity to object to such disclosure and the Participant shall
cooperate with the Company in filing such objection; or (ii) as to information
that becomes generally known to the public or within the relevant trade or
industry other than due to the Participant's violation of this Section 7(b).
(c)    Materials. The Participant will use Confidential Information only for
normal and customary use in the Company's business, as determined reasonably and
in good faith by the Company. The Participant will return to the Company all
Confidential Information and copies thereof and all other property of the
Company or any of its Affiliates at any time upon the request of the Company and
in any event immediately after termination of Participant's employment. The
Participant agrees to identify and return to the Company any copies of any
Confidential Information after the Participant ceases to be employed by the
Company. Anything to the contrary notwithstanding, nothing in this Section 7
shall prevent the Participant from retaining a home computer (provided all
Confidential Information has been removed), papers and other materials of a
personal nature, including diaries, calendars and Rolodexes, information
relating to his/her compensation or relating to reimbursement of expenses,
information that may be needed for tax purposes, and copies of plans, programs
and agreements relating to his/her employment.
(d)    No Solicitation or Hiring of Employees. During the Non-Compete Period,
the Participant shall not solicit, entice, persuade or induce any individual who
is employed by the Company or its Affiliates (or who was so employed within
twelve (12) months prior to the Participant's action) to terminate or refrain
from continuing such employment or to become employed by or enter into
contractual relations with any other individual or entity other than the Company
or its Affiliates, and the Participant shall not hire, directly or indirectly,
for himself or

 
5
 




--------------------------------------------------------------------------------



any other person, as an employee, consultant or otherwise, any such person.
Anything to the contrary notwithstanding, the Company agrees that (i) the
Participant's responding to an unsolicited request from any former employee of
the Company for advice on employment matters and (ii) the Participant's
responding to an unsolicited request for an employment reference regarding any
former employee of the Company from such former employee, or from a third party,
by providing a reference setting forth his/her personal views about such former
employee, shall not be deemed a violation of this Section 7(d); in each case, to
the extent the Participant does not encourage the former employee to become
employed by a company or business that employs the Participant or with which the
Participant is otherwise associated (including, but not limited to, association
as a sole proprietor, owner, employer, partner, principal, investor, joint
venturer, shareholder, associate, employee, member, consultant, contractor,
director or otherwise).
(e)    Non-Competition.
(i)    During the Non-Compete Period, the Participant shall not, directly or
indirectly, (A) solicit, service, or assist any other individual, person, firm
or other entity in soliciting or servicing any Customer for the purpose of
providing and/or selling any products that are provided and/or sold by the
Company or its Subsidiaries, or performing any services that are performed by
the Company or its Subsidiaries, (B) interfere with or damage (or attempt to
interfere with or damage) any relationship and/or agreement between the Company
or its Subsidiaries and any Customer or (C) associate (including, but not
limited to, association as a sole proprietor, owner, employer, partner,
principal, investor, joint venturer, shareholder, associate, employee, member,
consultant, contractor, director or otherwise) with any Competitive Enterprise;
provided, however, that Participant may own, as a passive investor, securities
of any such entity that has outstanding publicly traded securities so long as
his/her direct holdings in any such entity shall not in the aggregate constitute
more than 1% of the voting power of such entity. The Participant agrees that,
before providing services, whether as an employee or consultant, to any entity
during the Non-Compete Period, he/she will provide a copy of this Agreement to
such entity, and such entity shall acknowledge to the Company in writing that it
has read this Agreement. The Participant acknowledges that this covenant has a
unique, very substantial and immeasurable value to the Company, that the
Participant has sufficient assets and skills to provide a livelihood for the
Participant while such covenant remains in force and that, as a result of the
foregoing, in the event that the Participant breaches such covenant, monetary
damages would be an insufficient remedy for the Company and equitable
enforcement of the covenant would be proper.
(ii)    If the restrictions contained in Section 7(e)(i) shall be determined by
any court of competent jurisdiction to be unenforceable by reason of their
extending for too great a period of time or over too great a geographical area
or by reason of their being too extensive in any other respect, Section 7(e)(i)
shall be modified to be effective for the maximum period of time for which it
may be enforceable and over the maximum geographical area as to which it may be
enforceable and to the maximum extent in all other respects as to which it may
be enforceable.
(f)    Conflicting Obligations and Rights. The Participant agrees to inform the
Company of any apparent conflicts between the Participant's work for the Company
and any obligations the Participant may have to preserve the confidentiality of
another's proprietary

 
6
 




--------------------------------------------------------------------------------



information or related materials before using the same on the Company's behalf.
The Company shall receive such disclosures in confidence and consistent with the
objectives of avoiding any conflict of obligations and rights or the appearance
of any conflict of interest.
(g)    Enforcement. The Participant acknowledges that in the event of any breach
or threatened breach of this Section 7, the business interests of the Company
and its Affiliates will be irreparably injured, the full extent of the damages
to the Company and its Affiliates will be impossible to ascertain, monetary
damages will not be an adequate remedy for the Company and its Affiliates, and
the Company will be entitled to enforce this Agreement by a temporary,
preliminary and/or permanent injunction or other equitable relief, without the
necessity of posting bond or security, which the Participant expressly waives.
The Participant understands that the Company may waive some of the requirements
expressed in this Agreement, but that, for such a waiver to be effective, it
must be made in writing and should not in any way be deemed a waiver of the
Company's right to enforce any other requirements or provisions of this
Agreement. The Participant agrees that each of the Participant's obligations
specified in this Agreement is a separate and independent covenant and that the
unenforceability of any of them shall not preclude the enforcement of any other
covenants in this Agreement.
8.    Non‑transferability.
(a)    Restriction on Transfers. Except as provided in Section 8(b) below, all
PRSUs, and any rights or interests therein, (i) shall not be sold, exchanged,
transferred, assigned or otherwise disposed of in any way at any time by the
Participant (or any beneficiary(ies) of the Participant), other than by
testamentary disposition by the Participant or by the laws of descent and
distribution, (ii) shall not be pledged or encumbered in any way at any time by
the Participant (or any beneficiary(ies) of the Participant) and (iii) shall not
be subject to execution, attachment or similar legal process. Any attempt to
sell, exchange, pledge, transfer, assign, encumber or otherwise dispose of these
PRSUs, or the levy of any execution, attachment or similar legal process upon
PRSUs contrary to the terms of this Agreement and/or the Plan shall be null and
void and without legal force or effect.
(b)    Permissible Transfers. During the Participant’s lifetime, the Participant
may, with the consent of the Committee, transfer without consideration all or
any portion of PRSUs granted under this Agreement to one or more Family Members,
to a trust established for the exclusive benefit of one or more Family Members,
to a partnership in which all the partners are Family Members, or to a limited
liability company in which all the members are Family Members.
9.    Entire Agreement; Amendment. This Agreement, together with the Plan
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.

 
7
 




--------------------------------------------------------------------------------



10.     Acknowledgment of Employee. This award of PRSUs does not entitle
Participant to any benefit other than that granted under this Agreement. Any
benefits granted under this Agreement are not part of the Participant’s ordinary
salary and shall not be considered as part of such salary in the event of
severance, redundancy or resignation. Participant understands and accepts that
the benefits granted under this Agreement are entirely at the discretion of the
Company and that the Company retains the right to amend or terminate this
Agreement and the Plan at any time, at its sole discretion and without notice.
11.     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, without reference to the
principles of conflict of laws thereof.
12.     Government Tax Withholding Obligations.
(a)    General. As a condition to the (a) vesting of the PRSUs or (b)
distribution of shares of Common Stock to the Participant, in both instances,
the Participant shall be required to pay in cash, or to make other arrangements
satisfactory to the Company, the minimum amount sufficient to satisfy any
federal, provincial, state, local and foreign tax withholdings or other
obligation of any kind (including, but not limited to, the Participant’s FICA
and SDI obligations) that the Company, in its sole discretion, deems necessary
to comply with the Code and/or any other applicable law, rule or regulation with
respect to the PRSUs (the “Withholdings”). Unless payment of the Withholdings,
are made by the Participant pursuant to the previous sentence, the PRSUs shall
either not vest or the Company shall have no obligation to deliver or issue a
certificate or book-entry transfer for such shares of Common Stock. At the
Company’s sole discretion, the Company can mandate that the Participant satisfy
all or part of its obligations to pay the Withholdings by the sale of shares of
Common Stock through a broker designated by the Company, and require that the
proceeds of the sale be conveyed by the broker directly to the Company.  If the
Company makes this election, the Company in its sole discretion can further
require the Participant to enter into a trading plan designed to be compliant
with Rule 10b5-1 under the Securities Exchange Act of 1934 so as to permit the
sale of such shares of Common Stock during periods where trading by the
Participant would otherwise be restricted.
13.     No Right to Employment. Any questions as to whether and when there has
been a termination of such employment and the cause of such termination shall be
determined in the sole discretion of the Committee. Nothing in this Agreement
shall interfere with or limit in any way the right of the Company to terminate
the Participant’s employment or service at any time, for any reason and with or
without cause.
14.     Notices. Any notice that may be required or permitted under this
Agreement shall be in writing and shall be delivered in person or via facsimile
transmission, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:
(a)    If such notice is to the Company, to the attention of the General Counsel
of the Company or at such other address as the Company, by notice to the
Participant, shall designate in writing from time to time.

 
8
 




--------------------------------------------------------------------------------



(b)    If such notice is to the Participant, at his/her address as shown on the
Company’s records, or at such other address as the Participant, by notice to the
Company, shall designate in writing from time to time.
15.     Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the PRSUs awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan). This authorization and consent is freely given by
the Participant.
16.     Compliance with Laws. This issuance of PRSUs (and the shares of Common
Stock underlying the PRSUs) pursuant to this Agreement shall be subject to, and
shall comply with, any applicable requirements of any foreign and U.S. federal
and state securities laws, rules and regulations (including, without limitation,
the provisions of the Securities Act and the Exchange Act and in each case any
respective rules and regulations promulgated thereunder) and any other law or
regulation applicable thereto. The Company shall not be obligated to issue PRSUs
or any of the shares of Common Stock pursuant to this Agreement if any such
issuance would violate any such requirements.
17.     Binding Agreement; Assignment. This Agreement shall inure to the benefit
of, be binding upon and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except as provided by Section 8
hereof) any part of this Agreement without the prior express written consent of
the Company.
18.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument.
19.     Headings. The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.
20.     Further Assurances. Each party hereto shall do and perform (or shall
cause to be done and performed) all such further acts and shall execute and
deliver all such other agreements, certificates, instruments and documents as
either party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.
21.     Severability. The invalidity or unenforceability of any provisions of
this Agreement, including, without limitation Section 7, in any jurisdiction
shall not affect the validity, legality or enforceability of the remainder of
this Agreement in such jurisdiction or the validity, legality or enforceability
of any provision of this Agreement in any other jurisdiction, it being intended
that all rights and obligations of the parties hereunder shall be enforceable to
the fullest extent permitted by law.

 
9
 




--------------------------------------------------------------------------------



22.     Compensatory Arrangements; Rule 701 Exemption. The Company and the
Participant hereby acknowledge and agree that this Agreement has been executed
and delivered, and PRSUs, and the Shares delivered upon settlement, have been
issued hereunder, in connection with and as a part of the compensation and
incentive arrangements between the Company and its Subsidiaries, on the one
hand, and the Participant, on the other hand. Each of the PRSUs granted
hereunder, and the Shares delivered upon settlement, is intended to qualify for
an exemption from the registration requirements under the Securities Act, and
under similar exemptions pursuant to Rule 701 under applicable state securities
laws (collectively, the “Exemption”). In the event that any provision of this
Agreement would cause the PRSUs granted hereunder, or the Shares delivered upon
settlement, not to qualify for the Exemption or any other applicable exemption
from registration under the Securities Act, the Participant and the Company
agree that this Agreement shall be deemed automatically amended to the extent
necessary to cause the RSUs, and the Shares delivered upon settlement, to
qualify for the Exemption.
23.     Definitions. Any capitalized term not defined in this Agreement shall
have the same meaning as is ascribed thereto in the Plan. For purposes of this
Agreement, the following words and phrases shall have the following meanings,
unless a different meaning is plainly required by the context:
(a)     “Competitive Enterprise” means a business enterprise that engages in, or
owns or controls a significant interest in any entity that engages in the sale
or manufacture of entryway doors or door components or other products that are
manufactured and sold by the Company and its Subsidiaries, during the time the
Participant was employed by the Company or its Subsidiaries, and does business
(the “Company’s Business”) (a) in the United States of America, (b) Canada or
(c) any other country where the Company or its Subsidiaries operates facilities
or sells products, but only if the Participant had operational, financial
reporting, marketing or other responsibility or oversight for the facility or
business in the respective country. Notwithstanding the foregoing, in the event
that a business enterprise has one or more lines of business that do not involve
the Company’s Business, the Participant shall be permitted to associate with
such business enterprise if, and only if, the Participant does not participate
in or have supervisory authority with respect to any line of business involving
the Company’s Business.
(b)    “Confidential Information” means all non-public information concerning
trade secrets, know-how, software, developments, inventions, processes,
technology, designs, financial data, strategic business plans or any proprietary
or confidential information, documents or materials in any form or media,
including any of the foregoing relating to research, operations, finances,
current and proposed products and services, vendors, customers, advertising and
marketing, and other non-public, proprietary, and confidential information of
the Company or its Affiliates. Notwithstanding anything to the contrary
contained herein, the general skills, knowledge and experience gained during the
Participant's employment with the Company, information publicly available or
generally known within the industry or trade in which the Company competes and
information or knowledge possessed by the Participant prior to his/her
employment by the Company shall not be considered Confidential Information.

 
10
 




--------------------------------------------------------------------------------



(c)    “Customer” means any person, firm, corporation or other entity whatsoever
to whom the Company or its Subsidiaries provided services or sold any products
to within a twelve (12) month period on, before or after the Participant’s date
of Termination.
(d)    “Non-Compete Period” means, (i) in the event the Participant is a party
to an employment agreement between the Participant and the Company or a
subsidiary of the Company on the Grant Date (the “Employment Agreement”), the
period during which the Participant is subject to the non-competition covenant
set forth in the Employment Agreement or, (ii) if the Employment Agreement is
not in effect on the Participant’s date of Termination or if the Participant is
not a party to the Employment Agreement or such Employment Agreement does not
contain a non-competition covenant, “Non-Compete Period” shall mean the period
commencing on the Grant Date and ending twelve (12) months after the
Participant's date of Termination or, (iii) if after Termination of employment,
the Participant enters into a consulting agreement the “Non-Compete Period”
shall mean the period commencing on the Grant Date and ending twelve (12) months
after the termination of the consulting arrangement unless the consulting
agreement specifies a different time period.
(e)    “Good Reason” means (i) in the event the Participant is a party to an
Employment Agreement between the Participant and the Company or its Subsidiaries
on the Grant Date (the “Employment Agreement”), “Good Reason” as defined under
the Employment Agreement as in effect on the Grant Date; or (ii) in the event
the Participant is not a party to an Employment Agreement as in effect on the
Grant Date, “Good Reason” shall mean “Good Reason” as determined by the
Committee, in its sole discretion.


[Remainder of Page Intentionally Left Blank]

 
11
 




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
        
                    
 
MASONITE INTERNATIONAL CORPORATION
 
 
 
 
By:
 
 
 
 
 
Name:
Frederick J. Lynch
 
 
 
 
Title:
President and Chief Executive Officer



                    
 
PARTICIPANT
 
 
 
 
 
 
 
 
 
 
Name:
 








 
12
 


